Title: To Alexander Hamilton from Aaron Ogden, 3 August 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town August 3. 1799
          
          I have confined in my guard, three deserters, of the 11th. regiment of Infantry—one named Azor Nash who deserted from the recruiting rendezvous at Wilksbarre the two others are James Donaldson and Matthew Baxter  whom, I had occasion heretofore to mention to you.
          I wish to know your pleasure concerning them, and you will particularly oblidge me, by an opinion, whether or not, the commanding Officer of a regiment, under the articles of war, can have it, in his power, to order persons of the above description tried by a regimental Court-Martial, which, at discretion may inflict a punishment of one hundred lashes
          I have the honor to be with all possible respect your mo. ob-sert.
          
            Aaron Ogden
          
        